Name: Commission Regulation (EC) No 282/94 of 8 February 1994 amending the prices fixed in ecus in the sheepmeat and goatmeat sectors for the 1994 marketing year as a result of the monetary realignments of January and May 1993
 Type: Regulation
 Subject Matter: monetary economics;  prices;  animal product;  monetary relations;  agricultural policy
 Date Published: nan

 No L 37/22 Official Journal of the European Communities 9. 2. 94 COMMISSION REGULATION (EC) No 282/94 of 8 February 1994 amending the prices fixed in ecus in the sheepmeat and goatmeat sectors for the 1994 marketing year as a result of the monetary realignments of January and May 1993 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EC) No 3528/93 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 (3) amending the prices and amounts fixed in ecus as a result of the monetary realignments, as last amended by Regulation (EEC) No 1 663/93 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 determines the prices and amounts in the sheepmeat and goatmeat sector in respect of which is applied the coefficient of 1,002583, fixed by Commission Regulation (EEC) No 537/93 (*), as amended by Regulation (EEC) No 1331 /93 (6) ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the prices and amounts resulting accordingly for each sector concerned shall be specified and the value of such reduced prices fixed ; Whereas, for the 1994 marketing year, the basic price in the sheepmeat sector was fixed by Council Regulation (EEC) No 1564/93 0 ; whereas the seasonal adjustment of the basic price was fixed by the same Regulation ; HAS ADOPTED THIS REGULATION : Article 1 1 . The basic price fixed in ecus by the Council for the 1994 marketing year in the sheepmeat sector, and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 417,45 per 100 kilograms carcase weight. 2. The seasonally adjusted basic price fixed in ecus by the Council for the 1994 marketing year in the sheep ­ meat sector, and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92, shall be as set out in the Annex thereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 387, 31 . 12. 1992, p. 29. (4) OJ No L 158, 30. 6. 1993, p. 18. Is) OJ No L 57, 10 . 3 . 1993, p. 18 . ( «) OJ No L 132, 29. 5 . 1993, p. 114. 0 OJ No L 154, 25. 6. 1993, p. 36. 9. 2. 94 Official Journal of the European Communities No L 37/23 ANNEX 1994 marketing year (ECU/100 kg carcase weight) Week beginning Week Basic price 3 January 1994 1 426,55 10 January 1994 2 429,46 17 January 1994 3 432,85 24 January 1994 4 435,27 31 January 1994 5 437,69 7 February 1994 6 440,10 14 February 1994 7 442,52 21 February 1994 8 444,94 28 February 1994 9 446,88 7 March 1994 10 448,81 14 March 1994 11 449,78 21 March 1994 12 449,78 28 March 1994 13 448,81 4 April 1994 14 447,45 11 April 1994 15 445,62 18 April 1994 16 443,01 25 April 1994 17 441,07 2 May 1994 18 438,17 9 May 1994 19 435,27 16 May 1994 20 431,40 23 May 1994 21 426,56 30 May 1994 22 421,72 6 June 1994 23 415,93 13 June 1994 24 411,09 20 June 1994 25 407,22 27 June 1994 26 403,35 4 July 1994 27 400,45 11 July 1994 28 398,51 18 July 1994 29 397,54 25 July 1994 30 397,06 1 August 1994 31 396,55 8 August 1994 32 396,55 15 August 1994 33 396,55 22 August 1994 34 396,55 29 August 1994 35 396,55 5 September 1994 36 396,55 12 September 1994 37 396,55 19 September 1994 38 396,55 26 September 1994 39 396,58 3 October 1994 40 396,68 10 October 1994 41 396,77 17 October 1994 42 396,86 24 October 1994 43 396,96 31 October 1994 44 397,54 7 November 1994 45 398,32 14 November 1994 46 399,19 21 November 1994 47 400,16 28 November 1994 48 402,57 5 December 1994 49 406,44 12 December 1994 50 411,28 19 December 1994 51 417,28 26 December 1994 52 423,63